Citation Nr: 1609562	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  07-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), prior to December 14, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to September 1974.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  In an August 2006 rating decision, the RO granted service connection for degenerative joint disease (DJD) of the lumbosacral spine and assigned a 40 percent evaluation, effective February 28, 2006.  Additionally, during the course of the appeal, in a January 2010 rating decision, the RO reduced the evaluation for degenerative joint disease of the lumbosacral spine from 40 percent to 20 percent disabling, effective January 6, 2010.  The RO restored the Veteran's 40 percent rating for his spine in an August 2015 rating decision. 

Also in the August 2015 rating decision, the RO granted entitlement to a TDIU, effective December 14, 2012.  The Court of Appeals for Veterans Claims (the Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the TDIU claim was granted, the Board considers this a partial grant of the benefit sought.  Importantly, the grant of a TDIU was not effective throughout the entire appeal period.  In other words, he has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's case was most recently remanded in October 2013 for additional development and has since been returned to the Board for adjudication.  

The issue of entitlement to a TDIU prior to December 14, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire timeframe on appeal, the Veteran's degenerative disc disease of the lumbar spine has been effectively manifested by limitation of forward flexion of the thoracolumbar spine of less than 30 degrees, but at no time during the appeal period has it been productive of unfavorable ankylosis or incapacitating episodes lasting six weeks or more.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met at any time on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5253 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353  (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in March 2006, April 2006, and June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 and June 2008 letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
With respect to this claim, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id.; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for degenerative disc disease of the lumbar spine has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations most recently in July 2015.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the functional impact of his back disability.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the July 2015 VA examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Although the Veteran was not provided adequate notice regarding the reduction of his lumbar spine disability as requested in the October 2013, his 40 percent rating for this disability was reinstated in an August 2015 rating decision.  As such, the Veteran is not prejudiced and the Board finds that there has been substantial compliance with its October 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a Veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a , Diagnostic Codes 5235-5243 (2015). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

The Veteran seeks an initial rating in excess of 40 percent for his service-connected degenerative disc disease of the lumbar spine.  

By way of background, the RO originally awarded service connection for the Veteran's lumbar spine disability in an August 2006 rating decision.  The RO assigned a 40 percent rating, effective February 28, 2006.  The Veteran appealed the initial rating assigned.  In a January 2010 rating decision, the RO reduced the Veteran's spine rating to 20 percent.  Following the Board's October 2013 remand, the RO reinstated the 40 percent rating.  

In the March 2008 rating decision, the RO also denied service connection for bilateral lower extremity radiculopathy and the Veteran also perfected appeals as to those issues.  In the aforementioned January 2010 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy.  As this represents a full grant of benefits sought, this issue is no longer on appeal and the Board will only address the increased rating claim for his lumbar spine disability.  

The Veteran was afforded a VA spine examination in May 2006, during which he reported a dull low back ache with sharp and shooting pain into the lower extremities.  He indicated that he was limited in lifting more than 15 pounds and has difficulty bending, twisting, stooping, sitting, walking, and standing for long periods of time.  He reported last working in November 2001, and quit secondary to his back pain.  He stated that he used a cane for ambulation, but was independent in his activities of daily living.  The Veteran denied incapacitating episodes, but reported that during a flare-up, he had decreased range of motion and back function due to pain and stiffness. 

Physical examination of the spine was normal as to posture, gait, position of the head, curvatures of the spine, appearance, symmetry, and rhythm of spinal motion.  Range of motion testing revealed flexion to 30 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees in each direction, and right and left lateral rotation to 20 degrees in each direction.  The examiner noted diffuse tenderness in the lumbosacral spine, but there were no paraspinal spasms noted.  Straight-leg testing was negative.  The examiner indicated that the Veteran experienced pain on extreme flexion and re-extension, as well as on extremes of twisting.  The examiner opined that the Veteran's flexion is limited an additional 10 degrees due to pain, stiffness, and lack of endurance following repetitive use.  He was unable to determine any additional limitation of motion during flare-ups as he was unable to observe them.  The Veteran did not have any thoracolumbar spine ankylosis.  Neurological examination was unremarkable, and the Veteran did not have IVDS.  The examiner diagnosed degenerative joint disease of the lumbar spine.  

In a December 2007 letter, the Veteran's private physician opined that the Veteran was totally disabled and unable to work.  He noted that the Veteran's back pain prevented him from being able to stay in one position (either sitting or standing) for prolonged periods of time.  

In a June 2008 private treatment note, a spinal specialist concluded that the Veteran was unemployable due to his low back disability.  In an August 2008 private MRI report, the Veteran was diagnosed as having degenerative disc disease, spondylosis, and facet arthrosis.  In a May 2009 letter, the Veteran's treating physician noted that the Veteran was unemployable due to his low back symptoms.  

The Veteran was afforded a VA general medical examination for TDIU purposes in January 2009.  The examiner opined that the Veteran's lumbar spine disorder with bilateral radiation into the lower extremities prevented him from performing his previous occupation, which required moderate to heavy exertion.  His lumbar spine disability prevented him from lifting; bending; squatting; climbing; prolonged walking, sitting or standing; twisting, or reaching overhead.  During a flare-up, the Veteran reported being unable to do any of his daily activities and being bedridden.  He noted that he could get up to use the restroom, but his family helped him with other activities of daily living.  He stated that he was unable to lie down or drive for long periods of time.  

Physical examination of the spine revealed antalgic gait (limping and unsteady), with the Veteran unable to take a couple of steps on his heels and toes.  He was unable to squat, but his posture and spinal curvatures were intact.  Range of motion testing revealed forward flexion to 30 degrees, with pain throughout the range of motion; extension to 10 degrees, with pain at the end of the motion; left lateral flexion to 15 degrees, with pain at the end of the motion; right lateral flexion to 20 degrees, with pain at the end of the motion; and right and left lateral flexion to 30 degrees, with pain at the end of the motion.  Repetitive motion resulted in no additional limitation of motion, but the Veteran endorsed increasing pain during repetitive motions-including shooting pain into the bilateral hips.  The Veteran had tenderness to palpation in the lumbosacral spine and bilateral sacroiliac joints.  There was no muscle tenderness or spasm appreciated, but he had some possible weakness in the bilateral lower extremities.  The examiner did not diagnosis any ankylosis of the thoracolumbar spine, but noted the Veteran's reports of incapacitating episodes once or twice per month and could last up to 10 days.  The examiner diagnosed degenerative joint disease/degenerative disc disease of the lumbar spine with bilateral radiation of pain into the lower extremities.  

During a January 2010 VA spine examination, the Veteran reported similar symptoms as in the prior examinations.  He reported flare-ups two to three times per month, lasting ten days each, but denied any incapacitating episodes.  He described constant pain and stiffness, which are exacerbated by physical activity, prolonged standing, or prolonged walking.  The Veteran reported that he retired due to his back pain, and that it affected his activities of daily living, usual employment, and recreational activities because of his limitations in walking, standing, bending, lifting, or climbing.   

Physical examination revealed forward flexion to 40 degrees, with pain starting at 40 degrees; extension to 10 degrees, with pain starting at 10 degrees; left and right lateral flexion to 15 degrees; and left and right lateral rotation to 10 degrees, with pain starting at 10 degrees.  The examiner found that there was no additional functional impairment secondary to pain, fatigue, weakness, or lack of endurance.  The examiner diagnosed degenerative joint disease of the lumbar spine with radiculopathy to bilateral lower extremities.  She opined that the Veteran's "lumbar spine condition will affect his ability to obtain and maintain substantially gainful employment that requires standing more than 10 minutes, walking more than 1 block, climbing, lifting, and bending."

During a December 2011 VA spine examination, the Veteran reported that his flare-ups can last up to 2 months and it significantly limits his activity (unable to walk far, unable to bend at all, needs help with most activities except bathing and dressing).  Physical examination revealed forward flexion to 25 degrees, with pain at 25 degrees; extension to 0 degrees, with pain at 0 degrees; right lateral flexion to 10 degrees, with pain at 10 degrees; left lateral flexion to 15 degrees, with pain at 15 degrees; and right and left lateral rotation to 5 degrees, with pain at 5 degrees.  

Following repetitive testing, the Veteran had less movement than normal due to pain, and his forward flexion was to 20 degrees, extension to 0 degrees, right lateral flexion to 5 degrees, left lateral flexion to 10 degrees, and right and left lateral rotation to 5 degrees.  The Veteran did not have any tenderness or spasms.  

The examiner indicated that the Veteran had IVDS, but had no periods of incapacitating episodes in the last 12-months due to his IVDS.  Functionally, the examiner indicated the Veteran "is unable to perform any types of jobs requiring more than light duties.  He is unable to do repetitive bending, crawling, lifting or carrying of more than light objects.  He is unable to perform the duties required in his prior profession of heat and air conditioning service and repair."  The examiner was unable to determine the additional limitation of motion during a flare-up because he has not been present during a flare-up.  There were no findings of ankylosis of the lumbar spine noted during the examination.  

In July 2015, the Veteran was most recently afforded a VA examination of the spine.  Range of motion testing revealed forward flexion to 10 degrees, with pain at 5 degrees; extension to 5 degrees, with pain at 5 degrees; right and left lateral flexion to 5 degrees, with pain at 5 degrees; and right and lateral rotation to 5 degrees, with pain at 5 degrees.  The Veteran was unable to perform repetitive testing due to instability and risk of falling.  There was no ankylosis of the lumbar spine.  The examiner indicated that the Veteran experienced painful motion, less movement than normal, weakness, excess fatigability, incoordination, instability of station, disturbance of locomotion, and interference with sitting, standing and /or weight-bearing.  He experienced localized tenderness or pain to palpation for joints and/or soft tissue of the spine.  The examiner noted that the Veteran has guarding or muscle spasm severe enough to cause an abnormal gait.  The examiner indicated that the Veteran did not exhibit symptoms of IVDS, nor did he have any periods of incapacitation in the last 12-month period.  The examiner opined that the Veteran is unemployable due to the symptoms of his low back disability.   

Throughout the appeal period, the Veteran has sought both VA and private treatment.  These records show significant treatment for low back pain and associated symptoms (pain, limitation of motion, and radiculopathy).  However, these records do not show periods of doctor prescribed bed rest or ankylosis of the thoracolumbar spine.  

Upon careful review of the evidence of record, the Board finds that a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is not available during any timeframe on appeal. 

The Veteran is entitled to a schedular evaluation in excess of 40 percent for his lumbar spine disability only on two bases: (1) unfavorable ankylosis of the entire thoracolumbar spine, or (2) incapacitating episodes having a total duration of at least six weeks during the past twelve months.  Other symptoms, such as limitation of all motions, muscle spasm, and abnormal spinal contour, are fully contemplated by the assigned 40 percent evaluation (or by lower levels of evaluation, under Diagnostic Codes 5237-5242) and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  In other words, there is no basis for an increased evaluation based upon limitation of motion when a 40 percent evaluation is assigned for a spine disability.

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the multiple VA examinations during the appeal period.  These examination reports show limited ranges of motion-at worst limited to 10 degrees of flexion with pain.  Nearly all ranges of motion shown during the appeal period show forward flexion of the lumbar spine of less than 30 degrees.  However, these medical records and examination reports show no evidence of ankylosis of any kind in the thoracolumbar spine.  Based on the evidence of record, the Board finds that there is simply no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant a higher rating.  See supra 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any painful or limitation of motion is already contemplated by the current 40 percent evaluation. 

As to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, the VA examination reports show no incapacitating episodes (physician prescribed) in the any 12-month period.  

The Board has considered the Veteran's contentions that he experiences incapacitating episodes due to his low back pathology, and he is certainly competent to report that he is essentially on bed rest during flare-ups of back pain.  He described these flare-ups as occurring as often as two to three times per month, and lasting anywhere from 10 days to 2 or more months.  The Board notes, however, that the evidence does not show that these periods of bed rest are prescribed by a physician-as required by the rating criteria.  As such, there is no evidence in the record to indicate that the Veteran had six weeks or more of incapacitating episodes for VA purposes.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243.  Therefore, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  Based on the evidence, the Board finds that although the Veteran had additional limitations on repetition during the appeal period, such limitation is not commensurate with unfavorable ankylosis to warrant a higher rating.  The current 40 percent evaluation for the service-connected lumbar spine disability adequately portrays any functional impairment, pain, and weakness that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011) and 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board notes that the Veteran is competent to report that his low back disability is worsening.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's low back disability is appropriate.

In sum, the Board finds that an evaluation in excess of 40 percent for the lumbar spine disability is not warranted.  See Hart, supra.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected lumbar spine disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology he experiences.  Specifically, the Veteran primarily reports painful and limited motion; radiation into the lower extremities; significant difficulty bending, stooping, climbing, twisting, lifting, and other similar actions; and inability to sit, stand, or walk for prolonged periods of time.  The 40 percent rating under Diagnostic Code 5237 during the timeframe on appeal is specific for such symptomatology.  Thus, the Veteran's current schedular rating is adequate to fully compensate him for his disability on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for radiculopathy of each lower extremity, tinnitus, and bilateral hearing loss.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions. 

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.  


REMAND

As noted above, the Veteran was awarded a TDIU, effective December 14, 2012.  Thus, the issue of entitlement to a TDIU prior to December 14, 2012, is still on appeal.  

Prior to December 14, 2012, the Veteran did not meet the schedular requirements for a TDIU.  However, he has argued throughout the entire appeal period that he is unemployable as a result of his degenerative disc disease of the lumbar spine and radiculopathy of the lower extremities.  As shown in the decision above, private physicians have opined that the Veteran is unemployable due to his service-connected low back disability.  These opinions were dated in 2007, 2008, and 2009.  

Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board finds there is evidence that the Veteran was unemployable due to his service-connected low back disability prior to December 14, 2012, and his claim should be referred to the Director, Compensation Service for extraschedular consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the claim for entitlement to an extraschedular TDIU prior to December 14, 2012, to the Director, Compensation Service to determine whether an extra-schedular rating is warranted.  In so doing, the AOJ should consider the treatment records, Veteran's testimony, statement from his accounting professor, and the 2007, 2008, and 2009 private opinions regarding the effect of his service-connected disabilities on his employment.

2.  After the above development has been completed, readjudicate the claim for extraschedular TDIU prior to December 14, 2012, on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


